        Case 3:21-mc-00353-RAM Document 3 Filed 08/20/21 Page 1 of 19



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO



    IN RE:
    EX PARTE APPLICATION PURSUANT TO
    28 U.S.C. § 1782 FOR AN ORDER TO MISC. NO. 21-353 (RAM)
    TAKE    DISCOVERY   OF   MUSHEGH
    TOVMASYAN FOR USE IN A FOREIGN
    PROCEEDING


                             OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, U.S. District Judge

       This matter comes before the Court on an EX PARTE APPLICATION

PURSUANT TO 28 U.S.C. § 1782 FOR AN ORDER TO TAKE DISCOVERY OF

MUSHEGH TOVMASYAN FOR USE IN A FOREIGN PROCEEDING (“Petition”)

(Docket No. 1). The Petition is GRANTED and counsel for Petitioners

are granted leave to issue and serve subpoenas in the forms

appended to the Petition for the reasons set forth below. (Docket

Nos. 1-1 and 1-2).

                                I.    BACKGROUND

       Petitioners    are    twenty-five      individuals      and    entities

(“Applicants” or “Petitioners”) who allege to have been victims of

a foreign exchange investment scheme denominated the “Blue Isle

Fraud.” 1 (Docket No. 1 at 2). According to their Petition, they

seek an order pursuant to 28 U.S.C. § 1782 authorizing them to



1 For brevity’s sake, the Court will not list all these individuals or entities,
but they are listed in the Petition. (Docket No. 1 at 2).
         Case 3:21-mc-00353-RAM Document 3 Filed 08/20/21 Page 2 of 19
Misc. No. 21-353 (RAM)                                                                 2


serve subpoenas and conduct discovery from Mushegh Tovmasyan (“Mr.

Tovmasyan” or “Respondent”) for use in an expected proceeding

before     the    High     Court   of   England       and    Wales    (“the    English

proceeding”) against Equiti Capital UK Limited (“Equiti UK”) for

its role in allegedly facilitating and concealing the Blue Isle

Fraud.    Id.    at   3.   Petitioners       also   submitted    to    the     Court   a

DECLARATION OF ROBERT K. CAMPBELL IN SUPPORT APPLICATION PURSUANT

TO 28 U.S.C. § 1782 FOR AN ORDER TO TAKE DISCOVERY OF MUSHEGH

TOVMASYAN FOR USE IN A FOREIGN PROCEEDING (“the Declaration”).

(Docket 1-3). Mr. Robert K. Campbell (“Mr. Campbell”) asserts he

is a Solicitor of the Senior Courts of England and Wales with a

practice that includes disputes in the financial sector. Id. at ¶

1.

     According to the Petition and Mr. Campbell’s declaration, Mr.

Tovmasyan: (a) is a resident of Puerto Rico and was the founder

and CEO of Divisa UK Limited (the precursor of Equiti UK); (b)

supervised Gary Dennison, CEO of a United States-based broker

Equiti     US    (formerly    known     as   Divisa    US,    LLC)    who     allegedly

facilitated the Blue Isle Fraud; and (c) became a managing director

and member of the Equiti Group when Divisa UK and Divisa US were

acquired by Equiti Group in 2017. (Docket Nos. 1 at 7; 1-3 ¶¶ 14-

15). Applicants believe that Mr. Tovmasyan possesses information

and documents pertaining to:
      Case 3:21-mc-00353-RAM Document 3 Filed 08/20/21 Page 3 of 19
Misc. No. 21-353 (RAM)                                                  3

          (1) initial client due diligence Equiti UK
          performed on Blue Isle; (2) Equiti UK’s
          ongoing monitoring of Blue Isle trading as
          required   by     AML   and   financial     crime
          regulations; (3) Equiti UK’s extension of
          credit to Blue Isle facilitating its trading
          of [Petitioners’] funds; (4) Equity U.K.’s
          knowledge of Blue Isle’s mounting trading
          losses;   (5)    Equiti   UK’s    knowledge    of
          fraudulent    account    statements    sent    to
          [Petitioners]    from   Equiti’s   MT4   trading
          platform;      and    (6)      the     operation
          interrelationship between Equiti UK and its
          wholly owned subsidiary, both generally and
          with respect to Blue Isle.

(Docket No. 1 at 7).

                          II.   APPLICABLE LAW

     28   U.S.C.   §   1782   concerns   assistance    to   foreign   and

international tribunals and to litigants before such tribunals. It

provides, in the relevant part, the following:

     The district court of the district in which a person
     resides or is found may order him to give his testimony
     or statement or to produce a document or other thing for
     use in a proceeding in a foreign or international
     tribunal, including criminal investigations conducted
     before formal accusation. The order may be made pursuant
     to a letter rogatory issued, or request made, by a
     foreign   or   international   tribunal  or   upon   the
     application of any interested person and may direct that
     the testimony or statement be given, or the document or
     other thing be produced, before a person appointed by
     the court. By virtue of his appointment, the person
     appointed has power to administer any necessary oath and
     take the testimony or statement. The order may prescribe
     the practice and procedure, which may be in whole or
     part the practice and procedure of the foreign country
     or the international tribunal, for taking the testimony
     or statement or producing the document or other thing.
     To the extent that the order does not prescribe
     otherwise, the testimony or statement shall be taken,
        Case 3:21-mc-00353-RAM Document 3 Filed 08/20/21 Page 4 of 19
Misc. No. 21-353 (RAM)                                                                  4

       and the document or other thing produced, in accordance
       with the Federal Rules of Civil Procedure.

       A person may not be compelled to give his testimony or
       statement or to produce a document or other thing in
       violation of any legally applicable privilege.


28 U.S.C. ¶ 1782 (emphasis added). As made plain by the text, there

are four statutory requirements that must be met before a district

court can authorize discovery under Section 1782. These are: (1)

“the person from whom discovery is sought resides or is found in

the district where the court sits”; (2) “the request seeks evidence

(the testimony or statement of a person or the production of a

document or other thing) for use in a proceeding in a foreign or

international tribunal”; (3) “the request is made by a foreign or

international tribunal or by any interested person”, and 4) “the

material     sought    is       not   protected   by    any    legally     applicable

privilege.”     In    re    Schlich,      893   F.3d   40,    46    (1st   Cir.   2018)

(quotation and internal quotation marks omitted).

       In   addition       to   these   statutory      requirements,       the    United

States Supreme Court has identified four discretionary factors to

guide the decision whether to authorize the requested discovery:

(a) “when the person from whom discovery is sought is a participant

in the foreign proceeding [. . .] the need for § 1782(a) aid

generally is not as apparent as it ordinarily is when evidence is

sought from a nonparticipant in the matter arising abroad”; (b)

“the   nature    of    the      foreign    tribunal,     the       character     of   the
       Case 3:21-mc-00353-RAM Document 3 Filed 08/20/21 Page 5 of 19
Misc. No. 21-353 (RAM)                                                          5


proceedings underway abroad, and the receptivity of the foreign

government or the court or agency abroad to U.S. federal-court

judicial assistance”; (c) “whether the § 1782(a) request conceals

an attempt to circumvent foreign proof-gathering restrictions or

other policies of a foreign country or the United States”; and (d)

whether the requests are “unduly intrusive or burdensome.” Intel

Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-265

(2004). These discretionary factors do not “crea[te] a ‘burden’

for either party to meet but rather [are] considerations to guide”

the court’s decision. In re Valitus, Ltd., 2020 WL 6395591, at *5

(D.   Mass.   2020)   (quoting   In    Re    Schlich,    893   F.3d   at    50).

Accordingly, “[b]oth parties are free to argue their positions and

submit evidence in support thereof, and the district court is then

to consider all of that in weighing these factors.” In Re Schlich,

893 F.3d at 50. When either party relies on a “blanket assertion”

or fails to properly substantiate its contentions, “it runs the

risk of not persuading the court to exercise its discretion in its

favor.” In re Peruvian Sporting Goods S.A.C., 2018 WL 7047645, at

*7, n.11 (D. Mass. 2018)_(quoting In Re Schlich, 893 F.3d at 50).

      Thus, according to the United States Court of Appeals for the

First Circuit, a court’s discretion to permit discovery when all

Section   1782   requirements    are   met   “is   not   boundless.”       In   Re

Schlich, 893 F.3d at 46 (quoting Intel, 542 U.S. at 252). Instead,

courts “must exercise their discretion under § 1782 in light of
        Case 3:21-mc-00353-RAM Document 3 Filed 08/20/21 Page 6 of 19
Misc. No. 21-353 (RAM)                                                                 6


the twin aims of the statute: ‘providing efficient assistance to

participants in international litigation and encouraging foreign

countries by example to provide similar assistance to our courts.’”

Id. at 46-47.

       Lastly, “[i]t is neither uncommon nor improper for district

courts to grant applications made pursuant to § 1782 ex parte.” In

re Fagan, 2019 WL 2267063, at *2 (D. Mass. 2019) (quoting Gushlak

v.    Gushlak,     486    F.App’x    215,   217    (2d   Cir.    2012)).     More    so,

considering        that     when      those       applications       are     granted,

“respondent’s due process rights are not violated” since they can

later challenge the discovery through a motion to quash. Id.; see

also Jiangsu Steamship Co., Ldt. v. Success Superior Ltd., 2015 WL

349220, at *8 (S.D.N.Y. 2015) (“Discovery requests under § 1782

are    “customarily       received    and     appropriate       action     taken    with

respect thereto ex parte”); Chevron Corp. v. Shefftz, 754 F. Supp.

2d    254,   268    (D.    Mass.    2010)   (allowing     an     §   1782    ex    parte

application insofar as petitioner may “conduct discovery and a

subpoena may be executed upon [r]espondent” but denying request to

modify existing proposed subpoena).

                                     III. ANALYSIS

       A. The Petition Meets Section 1782’s Statutory Requirements.

       1. The person from whom discovery is sought “resides or is
          found” in the district where the court sits.
      Case 3:21-mc-00353-RAM Document 3 Filed 08/20/21 Page 7 of 19
Misc. No. 21-353 (RAM)                                                      7


     According      to   the   Petition,   Mr.     Tovmasyan   “maintains   a

personal residence within this District at 25 Ave[.] Muñoz Rivera,

Apt. 901, San Juan, Puerto Rico 00901-247, and a work address also

located within this District at Zenus Bank, 252 Av. Juan Ponce de

Leon, 19th Floor, San Juan, Puerto Rico 00918.” (Docket No. 1 at

2-3). Circuit Courts of Appeals have found that Section 1782’s

“resides or is found” language extends “to the limits of personal

jurisdiction consistent with due process.” In re Del Valle Ruiz,

939 F.3d 520, 528 (2nd Cir. 2019). Therefore, “if a person is

served with a subpoena while physically present in the district of

the court that issued the discovery order, then for the purposes

of § 1782(a), he is ‘found’ in that district.” In re Edelman, 295

F.3d 171, 180 (2d Cir. 2002).

     Here,    the    Petition    clearly   meets    Section    1782’s   first

requirement as Mr. Tovmasyan’s can be “found” in the district of

Puerto Rico. See e.g., In re Peruvian Sporting Goods S.A.C., 2018

WL 7047645, at *5 (respondent could be “found” in the district of

Massachusetts because he “apparently owns a home in Massachusetts

and visits Massachusetts with some frequency because his wife lives

[there].”);    In re Stati, 2018 WL 474999, at *7 (D. Mass. 2018)

(three deponents identified by petitioners “work and, accordingly,

are ‘found’ and likely reside in this district within the meaning

of section 1782”); In re Application of Republic of Ecuador v.

Douglas, 153 F. Supp. 3d 484, 487 (D. Mass. 2015) (because one of
       Case 3:21-mc-00353-RAM Document 3 Filed 08/20/21 Page 8 of 19
Misc. No. 21-353 (RAM)                                                           8


the respondents worked in Rockland, Massachusetts, he could be

“found” in the District of Massachusetts).

      2. The Petition seeks evidence “for use in a proceeding in a
         foreign or international tribunal.”

      The Petition seeks documents and testimony from Mr. Tovmasyan

for   use    in   a   proceeding    in   the     United    Kingdom.      Generally,

Applicants want to obtain information from him regarding: “(1)

Equiti US's relationship with Blue Isle, and (2) the operational

interrelationship       between    Equiti   UK    and     Equiti   US,    including

Equiti UK's control of and knowledge of Equiti US's activities,

both generally and with respect to the Blue Isle relationship.”

(Docket No. 1 at 7; 1-1 at 7-10; 1-3 at 7). This, considering that

Mr. Tovmasyan supervised both Gary Dennison, CEO of Equiti US who

managed the relationship with Blue Isle, and James Mason, COO of

Equiti US who managed the trade support team which dealt with Blue

Isle and its investors. (Docket Nos. 1 at 7; 1-3 ¶¶ 14-15).

Likewise, considering that Mr. Tovmasyan became managing director

and member of Equiti Group in 2017. (Docket No. 1 at 7).

      When    analyzing    Section       1782’s    second     requirement,     the

operative question here is whether the evidence is sought “for use

in a proceeding in a foreign or international tribunal” as the

English proceeding has yet to be initiated. In Intel, the Supreme

Court held that the proceeding for which discovery is sought under

Section 1782(a) must be within reasonable contemplation, but need
        Case 3:21-mc-00353-RAM Document 3 Filed 08/20/21 Page 9 of 19
Misc. No. 21-353 (RAM)                                                           9


not be “pending” or “imminent.” Intel, 542 U.S. at 259. According

to the United States Court of Appeals for the Second Circuit, to

show that an action is within reasonable contemplation, “the

applicant must have more than a subjective intent to undertake

some legal action, and instead must provide some objective indicium

that the action is being contemplated.” Mangouras v. Squire Patton

Boggs, 980 F.3d 88, 100 (2d Cir. 2020) (quoting Certain Funds,

Accts., and/or Inv. Vehicles v. KPMG, L.L.P., 798 F.3d 113, 123

(2d     Cir.   2015)).     Thus,   “the     proceedings    cannot     be    merely

speculative.” Id. An § 1782 Applicant must at least show “some

concrete basis from which it can determine that the contemplated

proceeding is more than just a twinkle in counsel’s eye.” Id.

(quotation omitted). District Courts within the First Circuit

agree. See e.g., In re Pilatus Bank PLC, 2021 WL 1890752, at *9–

10 (D.N.H. 2021) (“It is not enough that a petitioner has hired

counsel and is discussing the possibility of bringing an action.”)

(citation omitted).

        Here, Mr. Campbell’s declaration attests to the following

steps     taken   by     Petitioners   in    furtherance     of     the    English

Proceeding. First, Petitioners “retained a barrister in England to

assist them and their counsel based in the United States with

bringing the anticipated litigation before the High Court of

Justice in London, England, U.K.” (Docket No. 1-3 ¶ 8). Second,

they served a letter of claim upon Equiti UK on November 26, 2020
        Case 3:21-mc-00353-RAM Document 3 Filed 08/20/21 Page 10 of 19
Misc. No. 21-353 (RAM)                                                                  10


which “detailed the factual and legal bases supporting their claims

against Equiti UK pursuant to the laws of England and Wales for

damages and/or equitable compensation stemming from Equiti UK’s

role in connection with Blue Isle’s fraud.” Id. ¶ 9. They claim

therein that Equiti UK, including through its subsidiary Equiti

US,    “facilitated    and   concealed       the    Blue       Isle    Fraud,    causing

applicants to suffer significant financial loss.” Id. This letter

is    reputedly    a   “necessary    precursor       to        the    commencement      of

litigation” under the rules of procedure applicable to the High

Court of England and Wales. Id. ¶ 11. Based on the foregoing, the

Court    concludes     the   English    proceeding            is    within    reasonable

contemplation.

       In   similar    scenarios,      the   First       Circuit       has    held    that

petitioners surpassed Section 1782’s second requirement even when

respondents       claimed    the    evidence        in        question       “would    not

[allegedly] be relevant for another five years,” per “the estimates

of the projected duration of various portions of [actions in other

countries].” In re Porsche Automobil Holding SE, 985 F.3d 115, 120

(1st Cir. 2021). Even so, the First Circuit ruled in favor of

petitioners because “a party seeking discovery need often leave

time to overcome persistent resistance, and Intel requires only

that     the   proposed      discovery's      use        be        ‘within    reasonable

contemplation.’” Id. (quoting Intel, 542 U.S. at 259). Moreover,

even if jurisdiction is pending in a foreign proceeding, courts
       Case 3:21-mc-00353-RAM Document 3 Filed 08/20/21 Page 11 of 19
Misc. No. 21-353 (RAM)                                                              11


have   held    that    “a    district     court   need   not    await   a    foreign

tribunal's determination that it has jurisdiction before granting

an   application      for   a   Section    1782   subpoena.”     In   re    Peruvian

Sporting Goods S.A.C., 2018 WL 7047645, at *5 (citation omitted).

Similarly,      “it   is     well-settled     that   ‘[p]etitioners         are    not

required      to   show     that   the    information    they    seek      would    be

discoverable or admissible in [foreign] litigation in order to

satisfy’ the ‘for use’ requirement.” In re Porsche Auto. Holding

SE, 2019 WL 5806913, at *5 (D. Mass. 2019), adopted sub nom. In re

Porsche Automobil Holding SE, 2020 WL 813710 (D. Mass. 2020),

aff'd, 2021 WL 140638 (quoting Minis v. Thompson, 2014 WL 1599947,

at *2 (D. Mass. 2014); see also Sandra Holding Ltd. v. Al Saleh,

2019 WL 3072197, at *3 (D. Mass. 2019) (petitioner met the “for

use” requirement because it had “stated its intent to pursue a

legal action and articulated a facially legitimate reason for

pursuing this discovery.”) Thus, the Petition meets Section 1782’s

second requirement.

       3. The request is made by “interested persons”.

       “An ‘interested person’ need only ‘possess[ ] a reasonable

interest in obtaining judicial assistance.’” In re Penner, 2019 WL

8437196, at *4 (D. Mass. 2019) (quoting Intel, 542 U.S. at 256)

(modifications in original). Here, Petitioners are “interested

persons” for Section 1782 purposes because, as noted earlier, they

“anticipate initiating a proceeding as claimants in the High Court
     Case 3:21-mc-00353-RAM Document 3 Filed 08/20/21 Page 12 of 19
Misc. No. 21-353 (RAM)                                                     12


of England and Wales in London, England.” (Docket Nos. 1 at 11; 1-

3 ¶ 3). See Application of Furstenberg Finance SAS v. Litai Assets

LLC, 877 F.3d 1031, 1035 (11th Cir. 2017) (holding that applicants

were “interested persons” because they planned “to file a criminal

complaint with a claim for civil damages in Luxembourg”); see also

In re Application of Polygon Glob. Partners LLP for an Ord.

Pursuant to 28 U.S.C. § 1782 to Conduct Discovery for Use in a

Foreign Proceeding, 2021 WL 1894733, at *4 (D.R.I. 2021) (finding

that “[b]ecause [petitioner] is the applicant/claimant in the

foreign   proceedings,”   it   is   “obvious”   it   is    an    “interested

person”); In Re Application of Shervin Pishevar for an Order to

take Discovery for Use in a Foreign Proceedings Pursuant to 28

U.S.C. § 1782, 439 F.Supp. 3d 290, 303 (S.D.N.Y. 2020) (“Petitioner

will be a plaintiff in the contemplated civil lawsuit [in the U.K.]

and as such is an ‘interested person.’”). The Petition meets

Section 1782’s third requirement.

     4. The material sought is       not   protected      by    “any   legally
        applicable privilege.”

     The Petition fails to address this Section 1782 requirement

directly. However, Petitioners posit that “granting the relief

requested through this ex parte Application is not unfair to

Tovmasyan, who will remain able to avail himself of rights under

Fed. R. Civ. P. 45(c), and rules applicable to discovery generally

(including rules to protect any information that is proprietary or
     Case 3:21-mc-00353-RAM Document 3 Filed 08/20/21 Page 13 of 19
Misc. No. 21-353 (RAM)                                                        13


privileged).”   (Docket     No.    1   at   15).    Further,     Mr.   Campbell’s

declaration   attests   “it       is   expected     that   the   documents   and

testimony elicited from Tovmasyan . . . are not barred by any

applicable law or local rules.” (Docket No. 1-3 ¶ 17). See also In

re Fagan, 2019 WL 2267063, at *2 (quotation omitted) (“[t]he

respondent’s due process rights are not violated” since they can

later challenge discovery through a motion under Fed. R. civ. P.

45(c)(3)).    Thus,   the   Petition        meets    Section     1782’s   fourth

requirement on the record before the Court.

     B. The Intel discretionary factors likewise weigh in favor of
        authorizing the requested discovery.


     Consideration of each Intel discretionary factor leads the

Court to conclude that it should authorize the requested discovery.

As noted earlier, these factors do not “crea[te] a ‘burden’ for

either party to meet, but rather [are] considerations to guide the

district court’s decision.” In Re Schlich, 893 F.3d at 50.

     1. Mr. Tovmasyan is not expected to be a party in the foreign
        proceeding:

     According to Mr. Campbell’s declaration, Mr. Tovmasyan is not

expected to be a party in the foreign proceeding. (Docket 1-3 ¶

13). See In Re Porsche Automobil Holding SE, 985 F.3d at 121

(noting that non-party status is “fact that weighs in favor of

granting § 1782(a) discovery”). The Declaration also asserts that

to the best of his knowledge, “the English Court does not have
        Case 3:21-mc-00353-RAM Document 3 Filed 08/20/21 Page 14 of 19
Misc. No. 21-353 (RAM)                                                              14


jurisdiction over [Mr.] Tovmasyan, who resides in Puerto Rico.”

(Docket No. 1-3 ¶ 19). Thus, it seems that Mr. Tovmasyan is

“outside the reach” of the High Court of England and Wales and the

evidence he may provide may very well be unobtainable “absent §

1782 aid.” Intel, 542 U.S. at 264; see also In re Application of

Lake Holding & Fin. S.A., 2021 WL 2581427, at *17 (S.D.N.Y. 2021)

(petitioner met the first discretionary factor when it “submitted

evidence showing it [sought] documents available in the United

States from the banks . . . who are nonparticipants in the Cyprus

proceedings     and     not      subject    to   jurisdiction     in   the    Cyprus

proceeding,”         because      the      documents     “would    otherwise        be

unobtainable absent Section 1782 aid.”) Thus, the first Intel

discretionary factor favors authorizing the requested discovery.

     2. English courts are receptive to Section 1782 discovery.

     Mr. Campbell attests that “[i]t is expected that the documents

and testimony elicited from Tovmasyan will be admissible in the

English proceeding.” (Docket 1-3 at ¶ 17). Case law supports this

argument given that other United States District Courts “have also

recognized that English courts are generally receptive to § 1782

discovery.”     In    Re:   Ex    Parte    Application    of   Godfrey,      2018   WL

1863749, at *10 (S.D. Fla. 2018) (collecting cases); see also In

re IKB Deutsche Industriebank AG, 2010 WL 1526070 at *4 (N.D. Ill.

2010)    (“District     courts      routinely    allow    discovery    related      to

litigation pending in the United Kingdom.”) (collecting cases).
     Case 3:21-mc-00353-RAM Document 3 Filed 08/20/21 Page 15 of 19
Misc. No. 21-353 (RAM)                                                15


     Absent any indication that the English courts would reject §

1782 discovery in this matter, the second Intel discretionary

factor also favors authorizing the requested discovery. See e.g.,

In re Piraeus Bank, 2020 WL 2521322, at *2 (S.D.N.Y. 2020) (finding

that the discretionary factors weighed in favor of Petitioner

because he averred there was no indication the English Court would

be “unreceptive” to assistance from the Court). Lastly, this is

further supported by Intel itself, wherein the United State Supreme

Court cited an English case stating that the “House of Lords ruled

that nondiscoverability under English law did not stand in the way

of a litigant in English proceedings seeking assistance in the

United States under § 1782.” Intel, 524 U.S. at 262 (citing South

Carolina Ins. Co. v. Assurantie Maatschappij “De Zeven Provincien”

N.V. [1987] 1 App. Cas. 24).

     3. The petition does not seek to circumvent foreign proof
        gathering restrictions.

     “Although there is no requirement under § 1782, that the type

of discovery be available in the relevant foreign jurisdiction, a

court may look to the nature, attitude and procedures of that

jurisdiction as useful tools to inform its discretion.” See Brandi-

Dohm v. IKB Deutsche Industriebank AG, 673 F.3d 76, 81 (2d. Cir.

2012) (citations omitted). Here, Mr. Campbell’s declaration posits

that the documents and testimony elicited from Mr. Tovmasyan “are

not barred by any applicable law or local rules” and that “English
       Case 3:21-mc-00353-RAM Document 3 Filed 08/20/21 Page 16 of 19
Misc. No. 21-353 (RAM)                                                                16


litigation and local court rules contemplate that parties to

proceedings within that jurisdiction will engage in discovery and

allow for the submission of documentary evidence.” (Docket No. 1-

3 ¶¶ 17-18). He also claims that “[n]o judicial authority in

England   has      rejected   any     effort      by    Applicants   to     obtain   the

requested documents and other materials.” Id. ¶ 20. Be that as it

may,   “[c]ourts      may   grant     §    1782     applications     even    where   the

applicant did not first seek discovery in the foreign tribunal

..., or where the information sought was not discoverable under

the    laws   of    the     foreign       country      at   issue   in    the   foreign

proceeding.” In Re Application of Shervin Pishevar for an Order to

take Discovery for Use in a Foreign Proceedings Pursuant to 28

U.S.C. § 1782, 439 F.Supp. 3d at 304 (quotation omitted).

       Moreover, a Section 1782 application only circumvents foreign

proof-gathering restrictions “when it would violate ‘the clearly

established procedures of a foreign tribunal,’ as set forth in

‘authoritative proof ... as embodied in a forum country's judicial,

executive or legislative declarations that specifically address

the use of evidence gathered under foreign procedures.” In re

application of Arida, LLC, Earl Management LTD, Finergoinvest, LLC

and Alexy Grachev, 2020 WL 7496355, at *9 (S.D.N.Y. 2020). Absent

any such clear indication that the discovery would undermine a

specific policy of the United Kingdom or the United States or that

the discovery is sought in bad faith, the third Intel discretionary
        Case 3:21-mc-00353-RAM Document 3 Filed 08/20/21 Page 17 of 19
Misc. No. 21-353 (RAM)                                                     17


factor also favors authorizing the requested discovery. See In re

IKB Deutsche Industriebank AG, 2010 WL 1526070, at *4 (respondent

“neither identified any United States policy that would be offended

by allowing this discovery to proceed” nor showed “that the English

court would be unreceptive to materials discovered under Section

1782(a)”); Chevron Corp., 754 F. Supp. 2d at 262 (finding the third

Intel    factor   favored     petitioners   because    their   “request   for

discovery appeare[d] to be a ‘good faith effort to elicit evidence

that ha[d] probative value’” in foreign arbitral proceedings); In

re Schlich, 2016 WL 7209565, at *6 (D. Mass. 2016), aff'd, 893

F.3d 40 (third Intel factor favored petitioner because petition

was “not obviously frivolous, and it [did] not appear that he [was]

seeking the discovery for improper means.”)

     4. The burden posed by the proposed discovery does not weigh
        in favor of denying discovery outright.

     Without prejudice to any objections by Mr. Tovmasyan, the

discovery sought does not appear at first glance to impose a burden

warranting that discovery be denied outright. (Dockets Nos. 1-1;

1-2). To wit, Petitioners’ requests are “narrowly tailored” to

obtain “information regarding Equiti UK’s actions in connections

with its [alleged] facilitation and concealment of the Blue Isle

Fraud.” (Docket No. 1 at 15).

     Moreover,     and   as   Petitioners   note,     Respondent   may   avail

himself of the protections of Fed. R. Civ. P. 45 and other rules
     Case 3:21-mc-00353-RAM Document 3 Filed 08/20/21 Page 18 of 19
Misc. No. 21-353 (RAM)                                                    18


of Federal Civil Procedure governing discovery. Id. See In re IKB

Deutsche Industriebank AG, 2010 WL 1526070, at *4 (“If a court

orders discovery, then the Federal Rules of Civil Procedure may

govern discovery; so a court may use Rule 26 and other rules to

protect against specific requests that are unduly intrusive or

burdensome.”);   In   re   Valitus,   Ltd.,   2020   WL   6395591,   at   *9

(petitioner’s requests were not unduly intrusive or burdensome

since they were “narrowly tailored” and “each of its thirteen

proposed categories of documents relate to events that occurred

over the course of only eleven months”); cf. Sandra Holding Ltd.,

2019 WL 3072197, at *4 (holding that the discovery requests were

burdensome when petitioner requested production of a range of

documents relating to Universal and five other companies and which

covered a time period of over thirty years). Here, the documents

requested are nowhere near as extensive as in Sandra Holding Ltd.,

thus this last Intel discretionary factor does not weigh against

authorizing the requested discovery.

                             IV.   CONCLUSION

     For   the   foregoing    reasons,    the   Petition     is   GRANTED.

Petitioners, through their counsel, are granted leave to issue the

subpoenas to Mr. Tovmasyan in the forms appended as Exhibits “A”

and “B” to the Petition. (Docket Nos. 1-1 and 1-2). Pursuant to

Fed. R. Civ. P. R. 45(a)(4), Petitioners shall serve a copy of the
     Case 3:21-mc-00353-RAM Document 3 Filed 08/20/21 Page 19 of 19
Misc. No. 21-353 (RAM)                                                19


subpoena on the parties that received the “Letter of Claim” in

anticipation of the English proceeding.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 20th day of August 2021.

                                 S/ RAÚL M. ARIAS-MARXUACH_____
                                 United States District Judge
